Citation Nr: 0736201	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-39 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from February 1948 to 
January 1957.   

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in October 2004 by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which denied entitlement to service 
connection for a back disability.   

The veteran presented testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in July 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder. 


FINDING OF FACT

Resolving doubt in favor of the veteran, the evidence 
establishes that veteran's current back disability, diagnosed 
as degenerative changes in the lumbar spine, is related to 
the back injury in service.  


CONCLUSION OF LAW

Degenerative changes to the lumbar spine were incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

Analysis

There is evidence of two back injuries in service.  Service 
medical records show that upon enlistment examination in 
February 1948, examination of the spine was normal.  Service 
records show that in September 1952, the veteran sought 
medical treatment for a sore neck and back.  He reported that 
he had been caught between a plane target and bit aboard a 
ship four days prior.  He reported that he had pain with 
flexion of the neck and back which was relieved by 
hyperextension.  X-ray examination was negative.  An April 
1953 service medical record indicates that the veteran sought 
medical treatment for complaints of back pain.  X-ray 
examination revealed transitional L-5, S-1 articulation with 
narrowing of the lumbosacral disc space.  It was noted that 
the veteran's symptoms were vague and the veteran may be 
making the most of it.  A trial of duty with less heavy 
lifting was advised.  A July 1953 service hospital record 
indicates that the veteran sought medical treatment for pain 
in the low back.  He reported that about four weeks prior to 
admission, he had fallen approximately 15-feet while loading 
ammunition and he reinjured his back.  He complained of pain 
in the low back which radiated to the left buttock at the 
site of the injury.  He reported that he continued to have 
pain since the injury without radiation; the pain was worse 
with bending, lifting, or sitting.  X-ray examination of the 
lumbar spine revealed sacralization of the 5th lumbar 
vertebrae, otherwise normal.  Service records show that the 
veteran again sought medical treatment for pain in the low 
back in November 1953.  Service separation examination 
revealed that examination of the back was normal.  

There is evidence of a current lumbar spine disability.  A 
January 2005 VA x-ray examination revealed mild degenerative 
vertebral body osteophytes adjacent to every disc level, mild 
narrowing of the L5-S1 disc space, and facet arthritic 
changes at L4-L5 and L5-S1.  The impression was degenerative 
changes.  

The Board finds that the evidence of record is in equipoise 
as to whether the current lumbar spine disability is related 
to the injuries in service.  In this case, there are medical 
opinions that are both for and against the veteran's claim.  
The competent evidence in support of the claim consists of an 
August 2007 medical opinion by a VA physician, a Doctor of 
Osteopathy.  In the August 2007 opinion, the VA physician 
noted that the veteran had shown him a copy of a September 
1952 service medical record and a discharge examination 
report which noted that the veteran had fallen while loading 
ammunition.  The VA physician concluded that these documents 
showed that it was more likely than not that the veteran's 
lumbar spine disability was service related.  

Additional evidence in support of the veteran's claim 
consists of a private doctor's medical statement dated in 
November 2006.  In the November 2006 statement, a private 
physician, Dr. E.M., stated that "it was possible that 
patients [sic] accident in 1952 could be related to patients 
[sic] current pain & other symptoms."    

The evidence of record which is against the veteran's claim 
consists of the January 2005 VA examination report.  In this 
report, the VA examiner opined that it was more likely than 
not that the veteran's back pain was unrelated to the trauma 
in 1953 and it was unlikely that the specific incident where 
the veteran was entangled in a cable temporarily exacerbated 
his back complaints.  The VA examiner indicated that the 
basis of this opinion was that the veteran admitted having 
back pain in the same location prior to the incidents.    

The Board also notes that there is evidence of a post-service 
back injury in the 1970's.  A July 1974 workers compensation 
report indicates that the provisional diagnosis was back 
sprain.  The veteran reported that he opened a roll-up door 
on a semi-truck and he later felt a small pain in his back 
when he sat down for lunch.  He reported that he had pain 
that radiated to his left leg.  In an October 1975 report, a 
neurosurgeon indicated that he had re-examined the veteran.  
He reported that the impression was left S1 nerve root 
compression secondary to disc rupture and he recommended a 
lumbar laminectomy.  A January 1977 VA examination report 
reflects a diagnosis of herniated nucleus pulposus of the 
lumbar spine with sciatic radiculopathy at S1, left, mild.  
It appears that this intervening back injury resolved since 
the most recent medical evidence does not establish a 
diagnosis of a disc rupture or a herniated nucleus pulposus 
at S1.      

The Board notes that factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  In this case, the Board notes that both VA 
physicians reviewed the pertinent service medical records 
prior to rendering the medical opinion.  

When all the evidence is assembled, the Secretary is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the above evidence, the Board finds that there is an 
approximate balance of positive and negative evidence as to 
whether the veteran's lumbar spine disability was due to the 
back injuries in service.  When the evidence is in such 
relative equipoise, the Board must give the veteran the 
benefit of the doubt.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  Thus, the Board finds that the veteran's 
lumbar spine disability is related to the injuries in 
service.  Accordingly, service connection is thus warranted 
for a lumbar spine disability.    

At the hearing before the Board in July 2007, the veteran 
raised the issue of entitlement to a back disability as 
secondary to the service-connected knee disabilities.  In 
light of the favorable decision, this issue is moot.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the veteran 
in substantiating his claim.  


ORDER

Entitlement to service connection for degenerative changes of 
the lumbar spine is warranted.  The appeal is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


